DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 3, 8, and 11-15 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2020 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-grant Publication 2011/0283560 to Portzline et al. cited in previous Office action (herein Portzline).
Regarding claim 1, Portzline teaches a midsole for footwear having multiple response property areas having blended transitions zones disposed therebetween (abstract).  Portzline teaches that the multiple response property areas and the differences between then are characterized by properties 

    PNG
    media_image1.png
    546
    560
    media_image1.png
    Greyscale

Furthermore, a section of Fig 1D, shown below, shows a similar U-shaped transition (paragraph 0025).  While Portzline teaches that in the specific embodiment depicted in Fig 1D, the higher durometer first response property material 10 is towards the heel region (paragraph 0025) which would result in a transition area wherein the durometer increases instead of decreases.  However, Portzline teaches that the response may be varied as needed (paragraph 0030) such that the embodiment of Fig 1D could have the first response property material would be situated towards the forefoot region thereby meeting the claimed limitations.

    PNG
    media_image2.png
    367
    454
    media_image2.png
    Greyscale

Regarding claim 11, Portzline teaches all the limitations of claim 1 as discussed above.
Portzline teaches that the midsole is used in footwear (paragraph 0018) such as athletic shoes (paragraph 0021), running shoes, hiking boots, or trail shoes (paragraph 0022).
Regarding claims 12 and 13, Portzline teaches all the limitations of claim 1 as discussed above.
The embodiment depicted in Fig 1A of Portzline has the first response property material towards the inner foot side of the midsole thereby meeting the claimed limitations (paragraph 0021).
Regarding claims 14 and 15, Portzline teaches all the limitations of claim 1 as discussed above.
The embodiment depicted in Fig 1D of Portzline has the first response property material towards the heel region of the midsole (paragraph 0025) which is opposite to the claimed arrangement.  However, Portzline teaches that the response may be varied as needed (paragraph 0030) such that the embodiment of Fig 1D could have the first response property material would be situated towards the forefoot region thereby meeting the claimed limitations.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2011/0283560 to Portzline et al. cited in previous Office action (herein Portzline) as applied to claim 1 above and in view of Japanese Publication JP H05-329005 to Nakajima et al. cited in Information Disclosure Statement filed 29 November 2016 (herein Nakajima, see machine translation filed by Applicant).
Regarding claim 3, Portzline teaches all the limitations of claim 1 as discussed above.
As discussed above, while the embodiments depicted in the figures of Portzline have three multiple response property areas, Portzline teaches that this is merely exemplary and there can be 2 or more multiple response property areas (paragraph 0028).  Therefore, the embodiment of Fig 1A having 
Regarding claim 8, Portzline teaches all the limitations of claim 1 as discussed above.
As discussed above, while the embodiments depicted in the figures of Portzline have three multiple response property areas, Portzline teaches that this is merely exemplary and there can be 2 or more multiple response property areas (paragraph 0028).  Portzline teaches that the response may be varied as needed (paragraph 0030) such that the embodiment of Fig 1D could have the first response property material would be situated towards the forefoot region thereby meeting the claimed limitations.
Response to Amendment
In view of Applicant’s amendments filed 17 December 2020, previous rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) are hereby withdrawn.
Applicant's arguments filed 17 December 2020 have been fully considered but they are not persuasive. 
Applicant argues that the blended transition zone of Portzline would not have the claimed hardness profile and there is no evidence showing such (Remarks, pages 5-6).  As discussed above, the figures of Portzline show a U-shaped transition zone where the materials of adjacent zones intermingle.  Such a U-shaped intermingling would inherently result in a hardness that is different along a horizontal or vertical axis because there are different amounts of materials having different hardness mixing which results in areas having different hardness, i.e. there is a concentration gradient of materials that goes from a more hard material in the center of the transition zone to a less hard material at the edges of the transition zone.  Figs 3 and 5 of the instant application show exactly such a U-shaped transition zone that results in the claimed behavior.  Applicant has not demonstrated how the U-shaped transition 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Examiner, Art Unit 1783